
	
		I
		112th CONGRESS
		1st Session
		H. R. 1155
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Peters (for
			 himself, Mr. Gardner,
			 Mr. Welch,
			 Mr. Carney, and
			 Mr. Polis) introduced the following
			 bill; which was referred to the Committee
			 on the Budget, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish procedures for the expedited consideration
		  by Congress of the recommendations set forth in the Terminations, Reductions,
		  and Savings report prepared by the Office of Management and
		  Budget.
	
	
		1.Short titleThis Act may be cited as the
			 Expedited Consideration of
			 Terminations, Reductions, and Savings Act of 2011.
		2.Expedited
			 consideration of Terminations, Reductions, and Savings prepared by the Office
			 of Management and Budget
			(a)In
			 GeneralPart B of title X of the Congressional Budget and
			 Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) is amended by
			 redesignating sections 1013 through 1017 as sections 1014 through 1018,
			 respectively, and inserting after section 1012 the following new
			 section:
				
					1013.Terminations, Reductions, and Savings prepared by the Office
		  of Management and Budget(a)In
				generalThe President may
				propose, at the time and in the manner provided in subsection (b), the carrying
				out of all or part of the recommendations contained in the most recent
				Terminations, Reductions, and Savings prepared by the Office of Management and
				Budget.
						(b)Transmittal of
				Special MessageNot later
				than 120 days after the publication of any Terminations, Reductions, and
				Savings prepared by the Office of Management and Budget, the President may
				transmit to Congress a special message to carry out all or part of the
				recommendations contained in that Terminations, Reductions, and Savings. The
				President shall include with that special message a draft bill or joint
				resolution that would carry out his recommendations.
						(c)Procedures for
				Expedited Consideration
							(1)(A)Before the close of the
				second day of continuous session of the applicable House after the date of
				receipt of a special message transmitted to Congress under subsection (b), the
				majority leader or minority leader of the House of Congress in which the Act
				involved originated shall introduce (by request) the draft bill or joint
				resolution accompanying that special message. If the bill or joint resolution
				is not introduced as provided in the preceding sentence, then, on the third day
				of continuous session of that House after the date of receipt of that special
				message, any Member of that House may introduce the bill or joint
				resolution.
								(B)The bill or joint resolution shall be
				referred to the committee or committees with subject matter jurisdiction over
				that measure. The committee or committees shall report the bill or joint
				resolution without substantive revision and with or without recommendation. The
				bill or joint resolution shall be reported not later than the seventh day of
				continuous session of that House after the date of receipt of that special
				message. If a committee fails to report the bill or joint resolution within
				that period, that committee shall be automatically discharged from
				consideration of the bill or joint resolution, and the bill or joint resolution
				shall be placed on the appropriate calendar.
								(C)A vote on final passage of the bill or
				joint resolution shall be taken in that House on or before the close of the
				10th calendar day of continuous session of that House after the date of the
				introduction of the bill or joint resolution in that House. If the bill or
				joint resolution is agreed to, the Clerk of the House of Representatives (in
				the case of a bill or joint resolution agreed to in the House of
				Representatives) or the Secretary of the Senate (in the case of a bill or joint
				resolution agreed to in the Senate) shall cause the bill or joint resolution to
				be engrossed, certified, and transmitted to the other House of Congress on the
				same calendar day on which the bill or joint resolution is agreed to.
								(2)(A)A bill or joint
				resolution transmitted to the House of Representatives or the Senate pursuant
				to paragraph (1)(C) shall be referred to the committee or committees of
				jurisdiction of that House. The committee or committees shall report the bill
				or joint resolution without substantive revision and with or without
				recommendation. The bill or joint resolution shall be reported not later than
				the seventh day of continuous session of that House after it receives the bill
				or joint resolution. A committee failing to report the bill or joint resolution
				within such period shall be automatically discharged from consideration of the
				bill or joint resolution, and the bill or joint resolution shall be placed upon
				the appropriate calendar.
								(B)A vote on final passage of a bill or
				joint resolution transmitted to that House shall be taken on or before the
				close of the 10th calendar day of continuous session of that House after the
				date on which the bill or joint resolution is transmitted. If the bill or joint
				resolution is agreed to in that House, the Clerk of the House of
				Representatives (in the case of a bill or joint resolution agreed to in the
				House of Representatives) or the Secretary of the Senate (in the case of a bill
				or joint resolution agreed to in the Senate) shall cause the engrossed bill or
				joint resolution to be returned to the House in which the bill or joint
				resolution originated.
								(3)(A)A motion in the House of
				Representatives to proceed to the consideration of a bill or joint resolution
				under this section shall be highly privileged and not debatable. An amendment
				to the motion shall not be in order, nor shall it be in order to move to
				reconsider the vote by which the motion is agreed to or disagreed to.
								(B)Debate in the House of Representatives
				on a bill or joint resolution under this section shall not exceed 4 hours,
				which shall be divided equally between those favoring and those opposing the
				bill or joint resolution. A motion further to limit debate shall not be
				debatable. It shall not be in order to move to recommit a bill or joint
				resolution under this section or to move to reconsider the vote by which the
				bill or joint resolution is agreed to or disagreed to.
								(C)Appeals from decisions of the Chair
				relating to the application of the Rules of the House of Representatives to the
				procedure relating to a bill or joint resolution under this section shall be
				decided without debate.
								(D)Except to the extent specifically
				provided in the preceding provisions of this subsection, consideration of a
				bill or joint resolution under this section shall be governed by the Rules of
				the House of Representatives.
								(4)(A)A motion in the Senate
				to proceed to the consideration of a bill or joint resolution under this
				section shall be privileged and not debatable. An amendment to the motion shall
				not be in order, nor shall it be in order to move to reconsider the vote by
				which the motion is agreed to or disagreed to.
								(B)Debate in the Senate on a bill or
				joint resolution under this section, and all debatable motions and appeals in
				connection therewith, shall not exceed 10 hours. The time shall be equally
				divided between, and controlled by, the majority leader and the minority leader
				or their designees.
								(C)Debate in the Senate on any debatable
				motion or appeal in connection with a bill or joint resolution under this
				section shall be limited to not more than 1 hour, to be equally divided
				between, and controlled by, the mover and the manager of the bill or joint
				resolution, except that in the event the manager of the bill or joint
				resolution is in favor of any such motion or appeal, the time in opposition
				thereto, shall be controlled by the minority leader or his designee. Such
				leaders, or either of them, may, from time under their control on the passage
				of a bill or joint resolution, allot additional time to any Senator during the
				consideration of any debatable motion or appeal.
								(D)A motion in the Senate to further
				limit debate on a bill or joint resolution under this section is not debatable.
				A motion to recommit a bill or joint resolution under this section is not in
				order.
								(d)Amendments
				ProhibitedNo amendment to a bill or joint resolution considered
				under this section shall be in order in either the House of Representatives or
				the Senate. No motion to suspend the application of this subsection shall be in
				order in either House, nor shall it be in order in either House to suspend the
				application of this subsection by unanimous consent.
						(e)DefinitionsFor
				purposes of this section continuity of a session of either House of Congress
				shall be considered as broken only by an adjournment of that House sine die,
				and the days on which that House is not in session because of an adjournment of
				more than 3 days to a date certain shall be excluded in the computation of any
				period.
						.
			(b)Exercise of
			 Rulemaking PowersSection 904 of such Act (2 U.S.C. 621 note) is
			 amended—
				(1)by striking
			 and 1017 in subsection (a) and inserting 1013, and
			 1018; and
				(2)by striking
			 section 1017 in subsection (d) and inserting sections
			 1013 and 1018.
				(c)Conforming
			 Amendments
				(1)Section 1011 of
			 such Act (2 U.S.C. 682(5)) is amended—
					(A)in paragraph (4),
			 by striking 1013 and inserting 1014; and
					(B)in paragraph
			 (5)—
						(i)by
			 striking 1016 and inserting 1017; and
						(ii)by
			 striking 1017(b)(1) and inserting
			 1018(b)(1).
						(2)Section 1015 of
			 such Act (2 U.S.C. 685) (as redesignated by subsection (a)) is amended—
					(A)by striking
			 1012 or 1013 each place it appears and inserting 1012,
			 1013, or 1014;
					(B)in subsection
			 (b)(1), by striking 1012 and inserting 1012 or
			 1013;
					(C)in subsection
			 (b)(2), by striking 1013 and inserting 1014;
			 and
					(D)in subsection
			 (e)(2)—
						(i)by
			 striking and at the end of subparagraph (A);
						(ii)by
			 redesignating subparagraph (B) as subparagraph (C);
						(iii)by
			 striking 1013 in subparagraph (C) (as so redesignated) and
			 inserting 1014; and
						(iv)by
			 inserting after subparagraph (A) the following new subparagraph:
							
								(B)he has transmitted
				a special message under section 1013 with respect to a proposed rescission;
				and
								.
						(d)Clerical
			 AmendmentsThe table of sections for subpart B of title X of such
			 Act is amended—
				(1)by redesignating
			 the items relating to sections 1013 through 1017 as items relating to sections
			 1014 through 1018; and
				(2)by inserting after
			 the item relating to section 1012 the following new item:
					
						
							Sec. 1013. Expedited consideration of
				certain proposed
				rescissions.
						
						.
				3.TerminationThe authority provided by section 1013 of
			 the Congressional Budget and Impoundment Control Act of 1974 (as added by
			 section 2) shall terminate effective on the date in 2015 on which the Congress
			 adjourns sine die.
		
